—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered February 7, 1994, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 11 years to life, unanimously affirmed.
*122Suppression of the lineup identification was properly denied as each filler was a thin Hispanic male, as is this defendant; at least four of the five fillers had a mustache similar to defendant’s; and four of the five appeared to be in defendant’s age range of 25 to 35 years old (see, People v Gonzalez, 173 AD2d 48, 56-58, lv denied 79 NY2d 1001). Thus, the lineup photograph refutes defendant’s contention that he stood out from the others (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s arguments concerning the complainant’s credibility (see, People v Hernandez, 173 AD2d 382, lv denied 78 NY2d 967), and the reliability of his identification (see, People v Brimage, 214 AD2d 454, lv denied 86 NY2d 732), were properly placed before the jury, and we find no reason to disturb its determination. Concur— Wallach, J. P., Rubin, Nardelli, Williams and Andrias, JJ.